NOT PRECEDENTIAL

            UNITED STATES COURT OF APPEALS
                 FOR THE THIRD CIRCUIT
                      _____________

                           No. 16-1017
                          _____________

                         HARJIT SINGH,
                             Appellant

                                 v.

     WARDEN PIKE COUNTY CORRECTIONAL FACILITY;
    DIRECTOR THOMAS DECKER, Philadelphia Office, USICE;
      SARAH R. SALDANA; SECRETARY UNITED STATES
         DEPARTMENT OF HOMELAND SECURITY
                     _____________

          On Appeal from the United States District Court
              for the Middle District of Pennsylvania
                  District Court No. 1-15-cv-02494
          District Judge: The Honorable John E. Jones, III
                           _____________

         Submitted Pursuant to Third Circuit L.A.R. 34.1(a)
                        January 23, 2017

Before: SMITH, Chief Judge, JORDAN, and RENDELL, Circuit Judges

                   (Opinion Filed: June 8, 2017)
                             _____________________

                                    OPINION
                             _____________________

SMITH, Chief Judge.

      By his own admission, Petitioner-Appellant Harjit Singh “first came to the

United States on March 3, 2015, and entered through Texas without inspection[],

and was almost immediately apprehended by U.S. Border Patrol, and detained.”

10A (Pet.) ¶ 10.    After Singh failed to prove to an asylum officer and an

immigration judge that he had a credible fear of persecution or torture.1 Singh was

ordered removed under 8 U.S.C. § 1225(b)(1).

      On December 29, 2015, Singh filed an emergency petition for a writ of

habeas corpus pursuant to 28 U.S.C. § 2241, arguing that the District Court should

review the Immigration Judge’s finding of negative credible fear.            Section

1252(e)(2) of Title 8 of the United States Code limits habeas review of

determinations made under 8 U.S.C. § 1225(b)(1) to “(A) whether the petitioner is

an alien, (B) whether the petitioner was ordered removed under such section, and


 This disposition is not an opinion of the full court and pursuant to I.O.P. 5.7 does
not constitute binding precedent.
1
  “[I]f the interviewing asylum officer, or the [immigration judge] upon de novo
review, concludes that the alien possesses a credible fear of persecution or torture,
the alien is referred for non-expedited removal proceedings under 8 U.S.C.
§ 1229a, ‘during which time the alien may file an application for asylum and
withholding of removal.’ 8 C.F.R. § 1208.30(g)(2)(iv)(B).” Castro v. U.S. Dep’t
of Homeland Sec., 835 F.3d 422, 426 n.4 (3d Cir. 2016).
                                         2
(C) whether the petitioner can prove . . . that the petitioner is [a lawful permanent

resident], has been admitted as a refugee . . . or has been granted asylum.” Singh’s

attempt to have the District Court review the credible fear determination did not fit

in any of those categories. Accordingly, on January 4, 2016, the District Court

denied Singh’s petition for habeas corpus for lack of subject-matter jurisdiction.

      Singh appeals, arguing that, because 8 U.S.C. § 1252 prevents courts from

reviewing the merits of his habeas petition, the statute unconstitutionally “violates

the Suspension Clause of the Constitution, and must be stricken.” Singh Br. 15.

      In Castro v. United States Department of Homeland Security, 835 F.3d 422

(3d Cir. 2016), cert. denied, 2017 WL 1366739 (U.S. Apr. 17, 2017), we held that

8 U.S.C. § 1252 does not violate the Suspension Clause when it deprives courts of

jurisdiction to review the merits of habeas petitions filed by aliens who were

“apprehended within hours of surreptitiously entering the United States” and who

sought to prevent their removals by challenging negative credible fear

determinations. Castro, 835 F.3d at 428, 445–49.2 Singh is in the same factual

circumstances as were the Castro petitioners. Therefore, under Castro, § 1252 did




2
  On October 31, 2016, the Clerk of the United States Court of Appeals for the
Third Circuit, at our direction, wrote to counsel directing them “to file
supplemental briefs addressing the impact of Castro . . . on or before November
28, 2016.” The Government filed a supplemental brief stating that this case was
indistinguishable from Castro. Singh’s counsel did not file a supplemental brief.
                                          3
not violate the Suspension Clause when it deprived the District Court of subject-

matter jurisdiction over Singh’s habeas petition. Accordingly, we will affirm.




                                         4